IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-0082-14



                                  THE STATE OF TEXAS

                                                v.

                           ADELFO RAMIREZ CRUZ, Appellee



           ON APPELLEE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE THIRD COURT OF APPEALS
                            TRAVIS COUNTY



                K ELLER, P.J., delivered the opinion of the unanimous Court.


       We determine that questions about the defendant’s name and phone number that were asked

in a custodial interview in the present case did not fall within the “booking” exception to the

Miranda1 rule. We arrive at this conclusion because, though the questions may have been the type

that would be asked during a booking procedure, the questions were not asked during a booking

procedure, and the circumstances did not otherwise reveal that the questions were reasonably related



       1
           Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                                       CRUZ — 2

to an administrative purpose. We also conclude that the court of appeals erred in holding that

questions about the defendant’s name and phone number did not constitute interrogation.

Consequently, we reverse the judgment of the court of appeals.

                                       I. BACKGROUND

                                             A. Facts

       Mario Carbajal-Plata, a taco-stand operator, was shot and killed in Austin. The police

recovered a soft-drink bottle that a witness said had been handled by the shooter. Fingerprint

analysis produced a match in the National Crime Information Center (NCIC) database. The

fingerprint was matched to an individual who was variously known as Jose Rodriguez, Jorge Negron,

and Pablo Jaimes. This individual was, in fact, appellee, whose real name was not known to law

enforcement at the time.2 The NCIC database indicated that appellee had been arrested several times

in the Chicago area. A call to Chicago law enforcement revealed that appellee had a pending Illinois

warrant for a misdemeanor offense of driving under the influence (DUI).

       Detective Jeff Greenwalt, the lead homicide investigator assigned to the murder case, secured

an arrest warrant for the murder. He then called the United States Marshals’ Office in Chicago and

asked them to arrest appellee on the Illinois DUI warrant but also requested that no mention be made

of the Texas warrant or the homicide investigation. Appellee was arrested on the DUI warrant and

taken to a jail in Berwyn, a suburb of Chicago. Appellee was booked by local law enforcement, who

asked appellee’s name, date of birth, phone number, and address. The answers to these questions

were written on a standard form. Appellee gave his name as Jorge Negron and gave an address and



       2
         Although appellee’s true name was not known, his fingerprints and arrest data were
maintained under a unique FBI identification number.
                                                                                       CRUZ — 3

date of birth.3 He did not give his phone number on initial book-in, but a phone number was later

added to the form.4

       Detective Greenwalt and his partner, Detective Frank Rodriguez, traveled from Texas to

Illinois and arrived at the Berwyn jail approximately fourteen hours after appellee was arrested.

Appellee was placed in an interview room, and his interview with the Texas detectives was recorded.

Before giving Miranda warnings, Detective Rodriguez introduced himself and his partner by name,

without saying what agency they were affiliated with, and asked appellee some biographical

questions as detailed below.5

       Detective Rodriguez told appellee that they needed his name because immigration wanted

to put a hold on him and the authorities had several names for him. The detective also asked for

appellee’s address and phone number and asked whether he had a cell phone. Appellee was also

asked whether he was living with anyone and how long he had been in the United States. Appellee

identified himself as Jorge Negron and gave the same date of birth that was listed on the Berwyn

booking form. He claimed not to remember his exact address but gave a street name that matched

the address on the booking form. He gave a phone number that differed by two digits from the

phone number on the booking form,6 and he identified this number as a cell phone belonging to his



       3
           The date of birth was false.
       4
           It is unknown who added the phone number.
       5
         The direct questioning of appellee was conducted by Detective Rodriguez in Spanish, but
Detective Greenwalt suggested some questions for Detective Rodriguez to ask.
       6
         The digits in question were “94” on the form and “69" in the interview. The trial court
found that the cell number added to the booking sheet was not the same cell number given in the
interview.
                                                                                       CRUZ — 4

girlfriend. Appellee also responded that he was from Guanajuato, Mexico, and that he entered the

United States in 2000, returned to Mexico in 2004, and reentered the United States in 2008.

       After asking these questions and receiving appellee’s responses, Detective Rodriguez read

appellee the Miranda warnings. Appellee then asked to speak to an attorney, and the interview was

terminated. Detective Greenwalt acknowledged at the motion-to-suppress hearing (and the trial

court found) that he wanted to obtain appellee’s phone number to assist in determining appellee’s

true identity, and to show through cell tower information where the phone—if it was a cell

phone—was located on the date of the murder. Detective Greenwalt also testified that he did not tell

appellee that he was a suspect in a homicide because Detective Greenwalt was afraid appellee would

“stop talking to us altogether.”

       After the interview, Detectives Greenwalt and Rodriguez went to the address listed on the

Berwyn booking form. They obtained permission from appellee’s girlfriend to search the residence.

The girlfriend told Detective Rodriguez that she had a cell phone that appellee used and gave a

phone number that matched the number given by appellee in the interview. During the search,

Detective Greenwalt discovered appellee’s birth certificate with his true name and date of birth.

After returning to Austin, Detective Greenwalt obtained records for the cell-phone number supplied

by the girlfriend and appellee. The phone records showed that the phone was in Austin on the date

of the murder and that phone calls hit cell towers close to the crime scene.

                                             B. Trial

       Appellee filed a motion to suppress. A hearing was held, at which Detectives Greenwalt and

Rodriguez testified. The trial court issued findings of fact and conclusions of law. The findings of

fact are consistent with the summary given above. The trial court granted the motion to suppress in
                                                                                          CRUZ — 5

part, ruling that the interview between appellee and the Texas detectives was inadmissible. The trial

court denied the motion to suppress in all other respects, ruling that appellee’s arrest was valid and

that the following evidence was admissible: appellee’s responses to booking questions asked by

Illinois law enforcement, fingerprints obtained upon arrest, cell-phone records obtained by the Texas

detectives, and evidence obtained from the search of appellee’s residence.

                                             C. Appeal

       The State appealed the trial court’s ruling that the interview was inadmissible. The State

argued that the questions during the interview—and more specifically, the questions relating to the

cell-phone number—fell within the “booking” exception to the Miranda rule.

       The court of appeals pointed out that the detectives never testified that they intended to—or

in fact did—share appellee’s responses in the interview with Illinois officials.7 Moreover, the court

of appeals observed that there was no discussion in the trial record about appellee’s ultimate transfer

to Texas.8 Consequently, the court of appeals stated that it could not conclude on the record

presented to it that “the booking questions exception applie[d].”9

       Nevertheless, the court of appeals concluded that the questions in the interview satisfied a

related but distinct exception to Miranda involving “routine inquiries normally attendant to arrest

and custody.”10 The court found that this exception was satisfied because the questions were purely



       7
         State v. Cruz, No. 03-12-00728-CR, slip op. at 8 (Tex. App.–Austin January 10, 2014) (not
designated for publication).
       8
            Id.
       9
            Id.
       10
            Id.
                                                                                         CRUZ — 6

biographical and did not relate to an element of murder and because nothing in the record indicated

that Detective Rodriguez should have known that the questions were likely to elicit an incriminating

response.11 Further, the court held that the detectives’ subjective hope that appellee’s phone number

or address might lead to relevant evidence did not transform an otherwise routine inquiry into an

interrogation because the test for what constitutes interrogation focuses primarily upon the

perceptions of the suspect, rather than the intent of the police.12 Consequently, the court of appeals

reversed the trial court’s order suppressing appellee’s statements.

                                           II. ANALYSIS

                           A. Interrogation and the Booking Exception

        The Miranda rule generally prohibits the admission into evidence of statements made in

response to custodial interrogation when the suspect has not been advised of certain warnings

(including that the suspect has a right to remain silent and a right to counsel).13 In the Miranda

context, “interrogation” means “any words or actions on the part of the police . . . that the police

should know are reasonably likely to elicit an incriminating response.”14 This “should know” test

is the general test for determining whether interrogation occurs.15 This test focuses primarily upon


       11
            Id. at 9-11.
       12
            Id. at 11.
       13
            Miranda, 384 U.S. at 466-71.
       14
            Rhode Island v. Innis, 446 U.S. 291, 300-01 (1980).
       15
           Alford v. State, 358 S.W.3d 647, 661 (Tex. Crim. App. 2012). The syntax of the initial
wording of this test in Innis could lead one to believe that express questioning is automatically
interrogation, without regard to the “should know” test. See 446 U.S. at 301 (“the term
‘interrogation’ under Miranda refers not only to express questioning, but also to any words or
actions on the part of the police . . . that the police should know are reasonably likely to elicit an
                                                                                           CRUZ — 7

the perceptions of the suspect, rather than the intent of the police.16

       But the Supreme Court explicitly carved out an exception to the general test for matters

“normally attendant to arrest and custody.”17 Routine booking questions are normally attendant to

arrest and custody, and recognition of this fact has given rise to what has been called the “routine



incriminating response”) (emphasis added); Jones v. United States, 779 A.2d 277, 282 (D.C. 2001)
(defendant argued that express questioning is interrogation without regard to “should know” test).
However, a later sentence in Innis makes reasonably clear that the “should know” test applies even
to express questioning, and other courts have construed Innis in that manner. See Innis, 446 U.S.
at 301-02 (“But, since the police surely cannot be held accountable for the unforeseeable results of
their words or actions, the definition of interrogation can extend only to words or actions on the part
of police officers that they should have known were reasonably likely to elicit an incriminating
response.”) (emphasis added); United States v. Cash, 733 F.3d 1264, 1277 (10th Cir. 2013)
(declining to read the term “express questioning” literally: “although asking a question is relevant
to determining whether an interrogation has occurred, it is neither sufficient nor necessary”); United
States v. Hunter, 708 F.3d 938, 954 (7th Cir. 2013) (“[N]ot all direct questions posed by police to
a suspect constitute ‘interrogation.’ Only questions that are ‘reasonably likely to elicit an
incriminating response from the suspect’ are improper.”) (brackets and internal quotations marks
from original omitted); United States v. Fleck, 413 F.3d 883, 893 & n.2 (8th Cir. 2005); United
States v. Foster, 227 F.3d 1096, 1102-03 (9th Cir. 2000); United States v. Bogle, 114 F.3d 1271,
1275 (D.C. Cir. 1997); Jones, 779 A.2d at 282-83 (applying the “should know” test and concluding
that defendant’s argument that express questioning is automatically interrogation “has been rejected
by numerous authorities” and is not persuasive); State v. Morrisey, 351 Mont. 144, 163, 214 P.3d
708, 723-24 (2009) (“A definition that included any question posed by a police officer would be
broader than that required to implement the policy of Miranda itself.”); see also Wayne R. LaFave
and Jerold H. Israel, CRIMINAL PROCEDURE , § 6.7(b), at 326-28 (2d ed.1992) (“Putting the matter
this way would certainly suggest that any time a person in custody is asked a question, surely the
Miranda requirements apply. But no such absolute rule had been recognized by lower courts prior
to Innis, and it does not seem that all of those decisions are cast in doubt by the Innis decision. If
other ‘words or actions’ fall within Miranda only if ‘the police should know [they] are likely to elicit
an incriminating response,’ then it is not fanciful to suggest that certain types of questioning also do
not come within Miranda because they are unlikely to produce that kind of response.”).
       16
            Innis, 446 U.S. at 301.
       17
          Id. at 300-01 (“That is to say, the term ‘interrogation’ under Miranda refers not only to
express questioning, but also to any words or actions on the part of the police (other than those
normally attendant to arrest and custody) that the police should know are reasonably likely to elicit
an incriminating response from the suspect.”).
                                                                                         CRUZ — 8

booking question exception” to the Miranda rule.18 Although termed a “booking” exception, this

exception appears to be somewhat broader than booking and encompasses routine administrative

processing associated with arrest or custody.19 The point of the exception is that questions that fall

within the exception “serve a legitimate administrative need.”20

       The types of questions that are allowed under this exception are generally requests for

biographical data,21 such as “name, address, height, weight, eye color, date of birth, and current

age.”22 Some courts have expressly included among this data a suspect’s telephone number.23 To

determine whether a particular question falls within the booking exception, we ask “whether the

question reasonably relates to a legitimate administrative concern, applying an objective standard.”24

       If a question is a legitimate administrative question, then it does not matter whether the

officer should know that the question is reasonably likely to elicit an incriminating response.25 That



       18
        Pennsylvania v. Muniz, 496 U.S. 582, 601 (1990) (plurality op. of Brennan J., joined by
O’Connor, Scalia, and Kennedy, JJ.); Alford v. State, 358 S.W.3d 647, 654 (Tex. Crim. App. 2012).
       19
           See Muniz, 496 U.S. at 601 (referring to questions “necessary to complete booking or
pretrial services”) (emphasis added); State v. Rheaume, 176 Vt. 413, 420, 853 A.2d 1259, 1263
(2004) (questions “were asked as part of routine processing”).
       20
            Alford, 358 S.W.3d at 654.
       21
            Muniz, 496 U.S. at 601.
       22
            Id.; Alford, 358 S.W.3d at 654.
       23
            United States v. Broadus, 7 F.3d 460, 464 (6th Cir. 1993); United States v. McLaughlin,
777 F.2d 388, 391 (8th Cir. 1985); United States v. Sims, 719 F.2d 375, 378 (11th Cir. 1983); Bobo
v. State, 820 N.W.2d 511, 517 (Minn. 2012); Hughes v. State, 346 Md. 80, 95, 695 A.2d 132, 139
(1997).
       24
            Alford, 358 S.W.3d at 659-60.
       25
            Id. at 660-61.
                                                                                          CRUZ — 9

is, a legitimate administrative question is exempt from the “should know” test and is deemed not to

be interrogation.26

                  B. Biographical Data: “Should Know” versus “Administrative”

       As a practical matter, a question that seeks to elicit biographical data may be deemed “not

interrogation” under either of two theories. First, such a question may be deemed “not interrogation”

because it does not meet the general test for interrogation, i.e. it does not meet the “should know”

test. That is, a court could decide that a particular question about biographical data was so innocuous

that its tendency to produce an incriminating response was not something the police officer should

have known.27 Second a biographical question may be deemed “not interrogation” under the

“booking” (or “administrative”) exception. That is, a court could decide that a particular question

about biographical data was a routine administrative inquiry.

       These two situations often overlap. Routine administrative questions are generally innocuous

questions that are not reasonably likely to elicit an incriminating response.28 Nevertheless, we must


       26
            Id.
       27
           See Jones, 779 A.2d at 284 (request for suspect’s name was not reasonably likely, under
the circumstances, to elicit incriminating response); State v. Sallis, 574 N.W.2d 15 (Iowa 1998)
(quoting United States v. Brown, 101 F.3d 1272, 1274 (8th Cir. 1996): “request for routine
information necessary for basic identification purposes is not interrogation under Miranda” unless
“the government agent should reasonably be aware that the information sought . . . is directly
relevant to the substantive offense charged”).
       28
           See Williams v. Jaglowski, 269 F.3d 778, 785 (7th Cir. 2001) (holding that it was highly
unlikely that the defendant would have incriminated himself in any way by giving his date of birth
and citing another case that noted that Miranda warnings are not generally required before asking
arrestees for “booking information” such as name and address because such information is not likely
to evoke an incriminating response); United States v. Edwards, 885 F.2d 377, 385 (7th Cir. 1989)
(“In our opinion questions such as ‘what is your name?’ and ‘where do you live?’ will not usually
constitute interrogation within the meaning of Miranda. In the first place, it cannot be said that the
police, when asking such questions, ‘should know [that the questions are] probably likely to evoke
                                                                                        CRUZ — 10

analyze the two issues separately.

                                         C. “Should Know”

             The court of appeals concluded that the detectives’ questions did not meet the “should

know” test for interrogation. The court of appeals articulated four reasons in support of its

conclusion: (1) the questions involved purely biographical data, (2) no evidence in the record

suggests that the detectives should have known that the questions were reasonably likely to elicit

incriminating responses, (3) the questions did not relate to an element of murder, and (4) the

subjective hope of the detectives that their questioning would ultimately lead to incriminating

evidence did not transform the questioning into interrogation because the focus of the “should know”

test is on the suspect.

        Without deciding whether the court of appeals was accurate in characterizing the information

sought here as purely biographical, we conclude that the biographical nature of the question does not

alone exempt it from being interrogation. In Muniz, the Supreme Court indicated that biographical

questions were not automatically exempt from Miranda’s requirements,29 and other courts have




an incriminating response from a suspect.’ . . . . Finally, as the magistrate noted, even in an arrest
situation such questions will eventually be asked during booking and the ‘prevailing view is that
routine inquiries during booking are lawful even absent the Miranda warnings.’”).
        29
496 U.S. at 601 (plurality op. of Brennan J., joined by O’Connor, Scalia, and Kennedy,
JJ.) (“We disagree with the Commonwealth’s contention that Officer Hosterman’s first seven
questions regarding Muniz’s name, address, height, weight, eye color, date of birth, and current age
do not qualify as custodial interrogation as we defined the term in Innis, supra, merely because the
questions were not intended to elicit information for investigatory purposes.”), 609 (Marshall, J.,
concurring and dissenting) (“[T]he police in this case should have known that the seven booking
questions were reasonably likely to elicit incriminating responses.”).
                                                                                         CRUZ — 11

indicated that such questions may constitute interrogation under the “should know” test.30 In

Thomas, the District of Columbia Court of Appeals held that questioning a suspect about his name

was reasonably likely to elicit an incriminating response when the officers knew that the suspect had

already provided authorities with a false name.31 The DC court recited similar holdings by other

jurisdictions.32

        The court of appeals’s third and fourth reasons suggest that a question qualifies as

interrogation only if it seeks to elicit evidence that is directly incriminating. There is some validity

to this view. The Miranda rule is concerned with the incriminating nature of the responses to

questions, not with what evidence those responses might lead to, and the rule does not bar the

admission of other evidence that is later obtained as a result of a suspect’s statements.33 In

California v. Byers, a plurality of the United States Supreme Court stated that “identity, when made

known, may lead to inquiry that in turn leads to arrest and charge” but “those developments depend

on different factors and independent evidence.”34 We agree that questioning that seeks to elicit


        30
            Jones, 779 A.2d at 284 (citing Thomas v. United States, 731 A.2d 415 (D.C. 1999) for the
proposition that questions about one’s name can, under certain circumstances, be reasonably likely
to elicit an incriminating response); Hughes, 346 Md. at 95-96, 695 A.2d at 140 (even a question that
appears innocuous on its face can be reasonably likely to elicit an incriminating response under
certain circumstances); United States v. Parra, 2 F.3d 1058, 1068 (10th Cir. 1993) (question about
someone’s true name in order to link person to incriminating immigration file).
        31
731 A.2d at 426.
        32
         Id. at 423-26 (discussing Parra, 2 F.3d 1058; Timbers v. Commonwealth, 503 S.E.2d 233
(Va. App. 1998); State v. Stevens, 181 Wis. 2d 410, 511 N.W.2d 591 (1994)).
        33
           Contreras v. State, 312 S.W.3d 566, 582-83 (Tex. Crim. App. 2010) (discussing Chavez
v. Martinez, 538 U.S. 760 (2003) and citing Michigan v. Tucker, 417 U.S. 433 (1974) and Oregon
v. Elstad, 470 U.S. 298 (1985)).
        34
             402 U.S. 424, 434 (1971) (plurality op.).
                                                                                        CRUZ — 12

biographical data does not become interrogation simply because the identifying information may

later aid law enforcement in conducting a criminal investigation. So, questioning appellee about his

address and phone number did not become interrogation simply because the answers enabled police

to locate and search his home or obtain his cell-phone records.

            But on the present record, appellee’s name and phone number had incriminating value in

themselves and did not simply lead to other incriminating evidence. The detectives informed

appellee that they had several names for him. At that point, a reasonable person in appellee’s

position would have understood that answering the question about his name would have shown that

he had previously given a false name, which could be a criminal offense by itself35 or would be

evidence of his consciousness of guilt for a criminal offense.36 Appellee’s position is similar to the

defendant in Thomas and other cases, where the officers were not asking for the suspect’s name for

the first time, but were attempting to solicit the suspect’s true name after what they suspected to be

a false name had already been given.37


       35
            See TEX . PENAL CODE § 38.02 (failure to identify or giving a false or fictitious name).
       36
            Felder v. State, 848 S.W.2d 85, 98 (Tex. Crim. App. 1992) (“Like flight, the fact that
appellant presented false identification to Officer Carlson when he was pulled over indicates a
‘consciousness of guilt’ and an awareness that he needed to conceal his identity from law
enforcement officials.”); United States v. Thompson, 690 F.3d 977, 991 (8th Cir. 2012) (stating that
“it is today universally conceded that” certain facts including “assumption of a false name . . . are
admissible as evidence of consciousness of guilt, and thus of guilt itself”) (brackets omitted).
       37
           The United States Supreme Court held in Hiibel v. Sixth Judicial Dist. Court of Nevada
that a defendant’s conviction for his refusal to identify himself did not violate the Fifth Amendment.
542 U.S. 177, 190-91 (2004). The Court reached this conclusion because the defendant’s refusal to
disclose his identity was not based upon any articulated, real, and appreciable fear that his name
would be used to incriminate him. Id. at 190. Notably, the Court left open the possibility that “a
case may arise where there is a substantial allegation that furnishing identity . . . would have given
the police a link in the chain of the evidence needed to convict the individual . . . .” Id. at 191. We
believe this is just such a case.
                                                                                      CRUZ — 13

       The record also shows that the detectives were seeking to obtain appellee’s cell-phone

number, which could link him, through cell tower data, to a location and time that was close to the

murder. Not only should the detectives have known, but, at least with respect to appellee’s phone

number, they did know, that the questioning was likely to lead to an incriminating response. As

Detective Greenwalt acknowledged, he hoped to show through cell-phone information where

appellee was at the time of the murder. The Supreme Court’s recognition that the existence of

interrogation turns primarily on the perception of the suspect38 does not completely exclude a

consideration of police intent.39 When police questioning is actually “designed to elicit an

incriminating response from the accused, it is unlikely that the practice will not also be one which

the police should have known was reasonably likely to have that effect.”40 We conclude that

Detective Rodriguez’s questions about appellee’s name and phone number satisfied the “should

know” test for what constitutes interrogation.

                                      D. Administrative

       The next issue is whether the detective’s questions may be deemed “not interrogation”

because they were routine administrative inquiries. As we explained in Alford, a question falls

within the “booking” exception if, under an objective standard, “the question reasonably relates to

a legitimate administrative concern.”41 We will assume, without deciding, that each of the questions

asked by Detective Rodriguez was, by its content, the type of question that could be reasonably


       38
            Innis, 446 U.S. at 301.
       39
            Id. at 301 n.7.
       40
            Id.
       41
            358 S.W.3d at 659-60.
                                                                                        CRUZ — 14

related to a legitimate administrative concern. We must then ask: In determining whether a question

is reasonably related to a legitimate administrative concern, do we look solely to the content of the

question? We think that the answer is “no.” Whether a question reasonably relates to an

administrative concern must be ascertained by both the content of the question and the circumstances

in which the question is asked.

            A number of courts have pointed to the need to look at the circumstances in which a

question is asked in judging whether it is truly a routine administrative inquiry. The Court of

Appeals of Maryland has counseled that courts should consider the totality of the circumstances,

including the “location of the questioning, along with the nature of the crime of which the arrestee

is suspected.”42 The Supreme Court of Wisconsin has refused to extend the booking exception to

an interrogation occurring at the time of arrest inside the suspect’s home.43 The Tenth Circuit held

that the booking exception did not apply to an officer who questioned a suspect who was about to

make bond because the question was for the admitted purpose of linking the suspect to his

immigration file rather than to obtain booking information.44 In a footnote to its holding that certain

questions were not exempt from Miranda as questions seeking routine biographical data for booking

purposes, the Supreme Court of Georgia observed that the suspect “had been through the booking

procedure prior to the interview at issue, making it unclear what paperwork the agent was




       42
            Hughes, 346 Md. at 97, 695 A.2d at 141.
       43
          Stevens, 181 Wis. 2d at 434-35, 511 N.W.2d at 599 (“this court will not extend the
[booking] exception to incriminating questions asked at the time of the arrest”).
       44
            Parra, 2 F.3d at 1067-68.
                                                                                        CRUZ — 15

generating.”45

       In concluding that questions about a murder suspect’s name were not routine booking

inquiries, the District of Columbia Court of Appeals pointed out that nothing the detective in that

case had done “reflected any interest in ‘booking’ [the murder suspect] for the marijuana offense he

had fortuitously and improvidently committed in the presence of the police.”46 The detective had

not claimed that he was completing any standard booking form during his questioning, and there was

no evidence that the suspect was being fingerprinted or photographed.47 Finally, the court observed

that the detective’s questioning eventually turned to the murder offense for which the suspect “had

not been arrested and could not have been ‘booked.’”48

       The Sixth Circuit considered “[t]he location, the nature of the questioning[,] and the failure

to take notes or document the defendant’s identity” as supporting its conclusion that the booking

exception did not apply.49 The court further stated that the booking exception usually applies to

questioning that occurs at the police station in situations in which there is “active documentation of

a defendant’s answers.”50 Saying that courts should “carefully scrutinize the facts surrounding the

encounter to determine whether the questions are legitimate booking questions or a pretext for

eliciting incriminating information,” the Supreme Court of California listed a variety of factors to


       45
            State v. Nash, 279 Ga. 646, 650 n.3, 619 S.E.2d 684, 687 n.3 (2005).
       46
            Thomas, 731 A.2d at 422.
       47
            Id.
       48
            Id.
       49
            United States v. Pacheco-Lopez, 531 F.3d 420, 424-25 (6th Cir. 2008)
       50
            Id. at 425.
                                                                                         CRUZ — 16

consider:

       •        the nature of the questions, such as whether they seek merely identifying data
                necessary for booking;

       •        the context of the interrogation, such as whether the questions were asked
                during a non[-]investigative clerical booking process and pursuant to a
                standard booking form or questionnaire;

       •        the knowledge and intent of the government agent asking the questions;

       •        the relationship between the question asked and the crime the defendant was
                suspected of committing;

       •        the administrative need for the information sought;

       •        and any other indications that the questions were designed, at least in part, to
                elicit incriminating evidence and merely asked under the guise or pretext of
                seeking routine biographical information.51

       We are also guided by Supreme Court precedent in an analogous area of the law—the

inventory-search exception to the warrant requirement under the Fourth Amendment. Like the

booking exception to the Miranda rule, the inventory search exception is based on administrative

concerns.52 The Supreme Court has held that “standardized criteria . . . or established routine . . .

must regulate the opening of containers found during inventory searches” because “an inventory

search must not be a ruse for a general rummaging in order to discover evidence.”53 We need not

decide how close the analogy is between these two exceptions to decide that the absence of evidence

of standardized or routine procedures in this case is at least a relevant factor in determining whether



       51
            People v. Williams, 56 Cal. 4th 165, 187-88, 294 P.3d 1005, 1021-22 (2013).
       52
          Colorado v. Bertine, 479 U.S. 367, 371 (1987) (inventory-search exception centers “upon
the reasonableness of routine administrative caretaking functions”).
       53
Fla. v. Wells, 495 U.S. 1, 4 (1990).
                                                                                        CRUZ — 17

the questioning of appellee was sufficiently administrative to be excepted from the Miranda rule.

         Having determined that the circumstances in which a question is asked is relevant to whether

the question reasonably relates to an administrative concern, we now examine the circumstances of

the present case. Appellee had already been booked by Illinois authorities. By contrast, when the

Texas detectives questioned him, the State of Texas had not exercised any formal authority or control

over him. Appellee had not yet been detained under the authority of the Texas offense, he was not

informed that the detectives were from Texas, and he was not informed that the detectives were

connected with the Texas murder investigation. Moreover, the detectives did not suggest any

administrative need for the questions they asked, nor did they point to any standardized or routine

policy or procedure that they were following. There was no showing on this record that the questions

were in any way connected with the filling out of an administrative form. We conclude that the

circumstances surrounding the interrogation show that the questions were not reasonably related to

an administrative purpose.

                                         III. DISPOSITION

         We reverse the judgment of the court of appeals and affirm the suppression order of the trial

court.

Delivered: May 13, 2015
Publish